Title: From James Madison to Charles Pinckney, 6 December 1803
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State December 6th. 1803
I have the honor to inclose copies of a letter from Mr John Hollins of Baltimore to me, respecting a suit in which he is concerned at Havana, of my application in his behalf to the Marquis of Casa Yrujo, and of the answer of the latter. Should it in consequence of these steps, and of such as you may judge it expedient to take also, be withdrawn by appeal to Madrid, Mr Hollins has requested me to ask your countenance to his pretensions, as far as the nature of the procedure will enable you to assist him; and considering the magnitude of the interest he has at stake, as well as the great delay that has taken place without a final decision being given, I doubt not that in whatever shape an opening may be afforded for your aid it will be given with a proportionate readiness and zeal. I have the honor to be &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   Letter not found.



   
   JM to Yrujo, 18 Nov. 1803.



   
   Letter not found.


